I concur in the majority's analysis and disposition of appellants' second and third assignments of error. However, I reluctantly dissent from the majority's disposition of appellants' first assignment of error.
I appreciate the trial court's frustration with appellants' failure to communicate, let alone cooperate, with their appointed counsel. Appellants' actions would have justified the trial court to refuse to appoint new counsel on the day of trial, and/or to require appellants to proceed with counsel of record. However, once the trial court permitted counsel to withdraw, it had an obligation to either appoint new counsel or conduct sufficient inquiry to demonstrate appellants knowingly, intelligently and voluntarily waived their right. The record does not demonstrate such a waiver. Accordingly, I would reverse and remand the matter to the trial court.